UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7292


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMARIO COVINGTON, a/k/a Booger,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:11-cr-00417-TLW-1)


Submitted: November 18, 2021                                 Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demario Covington, Appellant Pro Se. Katherine Hollingsworth Flynn, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demario Covington appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review, we

conclude that the district court did not abuse its discretion in denying Covington’s motion.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of

review and outlining steps for evaluating compassionate release motions), cert. denied,

No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). Accordingly, we affirm the district

court’s order. United States v. Covington, No. 4:11-cr-00417-TLW-1 (D.S.C. Aug. 20,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2